Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samar Shah on March 3, 2022.

Existing claims is replaced as follows:

(Currently Amended)	A solar street lamp, comprising: 
a connecting base configured with a mounting port for mounting the solar street lamp on top of a lamp post;
a bottom plate having a rear portion mounted on top of the connecting base, the bottom plate having a lower surface upon which is mounted, in a forward portion of the bottom plate, a plurality of light-emitting modules; 
a solar panel supported above the bottom plate and separated from the bottom plate by a distance of a wiring gap space, as meaning approximately a minimal gap needed to permit wiring for interconnections of components on the solar street lamp; 
a battery that stores energy received from the solar panel; 

a rear plug detachably disposed on a rear edge of the connecting base such that, when attached, the rear plug provides a seal to an opening in the mounting chamber of the connecting base and a rear seal to the wire gap space separating the solar panel and the bottom plate and, when detached, provides an access for maintenance to the power supply and [[a]] the battery mounted in the mounting chamber and permits the solar panel to be withdrawn from the solar street lamp.

(Original)	The solar street lamp of claim 1, further comprising: 
a first connecting bar and a second connecting bar, each connecting bar supporting a side edge of the solar panel and a side edge of the bottom plate, to provide a mounting of the solar panel and the bottom plate as separated by the wire gap space; and 
a front plug disposed at a front end of the bottom plate, 
wherein the first and second connecting bars provide side seals for sides of the wire gap space and the front plug provides a front seal for the wire gap space.  

(Original)	The solar street lamp of claim 2, wherein each of the first and second connecting bars are configured to have a lower first slot into which a side edge of the bottom plate is inserted and configured to have an upper second slot into which a side edge of the solar panel is inserted, to thereby provide the mounting of the bottom plate and solar panel at the separation distance of the wire gap space, and 
wherein the front plug and the rear plug are configured to abut against and limit front and rear edges of the bottom plate and front and rear edges of the solar panel.  

(Original)	The solar street lamp of claim 3, wherein the front plug and the rear plug are in a threaded connection with front and rear ends of the first and second connecting bars.

(Original)	The solar street lamp of claim 1, wherein the plurality of light-emitting modules comprise light emitting diode (LED) modules, and each LED light-emitting module comprises: 
a printed circuit board (PCB); 
a plurality of LED chips mounted on the PCB; and 
a corresponding plurality of lenses mounted in front of the PCB.

(Original)	The solar street lamp of claim 5, wherein: 
each LED light-emitting module further comprises a limiting frame fixedly mounted on the lower surface of the bottom plate; 
a mounting groove is configured between the limiting frame and the bottom plate; 
the PCBs and the lenses are disposed in the mounting grooves; and edges of the lenses fit with bottom surfaces of the mounting grooves.

(Original)	The solar street lamp of claim 6, wherein: 
glue filling gaps are formed between the lenses and the mounting grooves; and 
the glue filling gaps are filled with glue and coat edges of the lenses inside the glue so that the lenses are fixedly mounted in the mounting grooves.

(Original)	The solar street lamp of claim 1, further comprising a control module disposed in the connecting base, for automatically controlling an illumination brightness of the light-emitting modules.

(Original)	The solar street lamp of claim 8, wherein the control module comprises: 
a microwave emitter; 
a microwave inductor; 
an arithmetic comparator; and 
a control circuit connected with the light emitting modules.

(Original)	The solar street lamp of claim 1, wherein the mounting port of the connecting base for mounting the solar street lamp comprises a mounting hole to fixedly 

11.  	(Currently Amended)	A solar street lamp, comprising: 
a solar panel to convert sunlight into electrical energy; 
a plurality of light-emitting modules that emit light using the energy converted by the solar panel, the light-emitting modules being mounted on a bottom surface of a bottom plate; 
first and second connecting bars each having an upper groove for supporting a side edge of the solar panel and a lower groove for supporting a side edge of the bottom plate, wherein the first and second connecting bars are configured to support the solar panel and the bottom plate a predetermined minimal separation based on a wire gap space used to interconnect components of the solar street lamp, the first and second connecting bars serving to seal sides of the wire gap space; 
a front plug disposed at a front end of the bottom plate, for sealing a front of the wire gap space; and 
a rear plug detachably disposed on a rear edge of a connecting base such that, when attached, the rear plug provides a seal to an opening in a mounting chamber of the connecting base and a rear seal to the wire gap space separating the solar panel and the bottom plate and, when detached, provides an access for maintenance to a power supply and a battery mounted in the mounting chamber and permits the solar panel to be withdrawn from the solar street lamp. 

12.  	(Currently Amended)	The solar street lamp of claim 11, further comprising: 
[[a]] the battery to receive and store the energy converted by the solar panel; and 
[[a]] the power supply that provides power from the battery to the light-emitting modules, the battery and the power supply being mounted in the solar street lamp below the bottom plate. 

the connecting base for mounting the solar street lamp on top of a mounting pole or post, the connecting base configured to have: 
a mounting port comprising an opening on a bottom side of the connecting base, to fit over a top of the mounting pole or post; 
an upper surface configured to support a rear portion of the bottom plate; and 
[[a]] the mounting chamber configured to mount the battery and the power supply as being mounted below the bottom plate of the solar street lamp.

14.  	(Currently Amended)	The solar street lamp of claim 13, wherein the connecting base is further comprised to have an access port for the mounting chamber such that the rear plug configured for sealing a back area of the wire gap space is further configured to seal the access port for the mounting chamber such that removing the rear plug provides an access to the mounting chamber of the connecting base for servicing the battery and the power supply.

15.  	(Original)	The solar street lamp of claim 13, further comprising a control module mounted in the mounting chamber of the connecting base, to automatically control an illumination brightness of the light-emitting modules.

(Original)	The solar street lamp of claim 15, wherein the control module comprises: 
a microwave emitter; 
a microwave inductor;
an arithmetic comparator; and 
a control circuit which is connected with the light emitting modules.

(Currently Amended)	The solar street lamp of claim 13, wherein a  mounting hole at the bottom of the connecting base is configured to be fixedly connected with a top of a lamp post and an included angle between an axis of the mounting hole and a bottom surface of the bottom plate is predetermined to aim the light-emitting elements in a predetermined desired orientation without any adjustment. 

 




Allowable Subject Matter
Claims 1- are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a solar street lamp, comprising: a connecting base configured with a mounting port for mounting the solar street lamp on top of a lamp post; a bottom plate having a rear portion mounted on top of the connecting base, the bottom plate having a lower surface upon which is mounted, in a forward portion of the bottom plate, a plurality of light-emitting modules; a solar panel supported above the bottom plate and separated from the bottom plate by a distance of a wiring gap space, as meaning approximately a minimal gap needed to permit wiring for interconnections of components on the solar street lamp; the battery and power supply being mounted below the bottom plate, inside a mounting chamber formed in the connecting base; and a rear plug detachably disposed on a rear edge of the connecting base such that, when attached, the rear plug provides a seal to an opening in the mounting chamber of the connecting base and a rear seal to the wire gap space separating the solar panel and the bottom plate and, when detached, provides an access for maintenance to the power supply and a battery mounted in the mounting chamber and permits the solar panel to be withdrawn from the solar street lamp are not disclosed. 
a connecting base configured with a mounting port for mounting the solar street lamp on top of a lamp post; a bottom plate having a rear portion mounted on top of the connecting base, the bottom plate having a lower surface upon which is mounted, in a forward portion of the bottom plate, a plurality of light-emitting modules; a solar panel supported above the bottom plate and separated from the bottom plate by a distance of a wiring gap space, as meaning approximately a minimal gap needed to permit wiring for interconnections of components on the solar street lamp; the battery and power supply being mounted below the bottom plate, inside a mounting chamber formed in the connecting base; and a rear plug detachably disposed on a rear edge of the connecting base such that, when attached, the rear plug provides a seal to an opening in the mounting chamber of the connecting base and a rear seal to the wire gap space separating the solar panel and the bottom plate and, when detached, provides an access for maintenance to the power supply and a battery mounted in the mounting chamber and permits the solar panel to be withdrawn from the solar street lamp.
Claim 11 is allowable because limitations a solar street lamp, comprising: a solar panel to convert sunlight into electrical energy; the light-emitting modules being mounted on a bottom surface of a bottom plate; first and second connecting bars each having an upper groove for supporting a side edge of the solar panel and a lower groove for supporting a side edge of the bottom plate, wherein the first and second connecting bars are configured to support the solar panel and the bottom plate a predetermined minimal separation based on a wire gap space used to interconnect components of the solar street lamp, the first and second connecting bars serving to seal sides of the wire gap space; a front plug disposed at a front end of the bottom plate, for sealing a front of the wire gap space; and a rear plug detachably disposed on a rear edge of a connecting base such that, when attached, the rear plug provides a seal to an opening in a mounting chamber of the connecting base and a rear seal to the wire gap space separating the solar panel and the bottom plate and, when detached, provides an access for maintenance to a power supply and a battery mounted in the mounting chamber and permits the solar panel to be withdrawn from the solar street lamp are not disclosed. 
The closest prior art are Zheng (CN208442738U) and Wilson (USPN 9,046,235). While Zheng discloses a solar street lamp (title); a plurality of light-emitting modules (5 LED luminescence unit) and Wilson discloses a solar street lamp (10 solar and wind powered street/roadway lighting apparatus); a plurality of light emitting models (70 lighting unit). Neither Zheng nor Wilson disclose or suggest in summary a solar panel to convert sunlight into electrical energy; the light-emitting modules being mounted on a bottom surface of a bottom plate; first and second connecting bars each having an upper groove for supporting a side edge of the solar panel and a lower groove for supporting a side edge of the bottom plate, wherein the first and second connecting bars are configured to support the solar panel and the bottom plate a predetermined minimal separation based on a wire gap space used to interconnect components of the solar street lamp, the first and second connecting bars serving to seal sides of the wire gap space; a front plug disposed at a front end of the bottom plate, for sealing a front of the wire gap space; and a rear plug detachably disposed on a rear edge of a connecting base such that, when attached, the rear plug provides a seal to an opening in a mounting chamber of the connecting base and a rear seal to the wire gap space separating the solar panel and the bottom plate and, when detached, provides an access for maintenance to a power supply and a battery mounted in the mounting chamber and permits the solar panel to be withdrawn from the solar street lamp.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875